Citation Nr: 1755612	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-03 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a disability rating in excess of 10 percent as of July 20, 2011, for right knee instability.

3.  Entitlement to a disability rating in excess of 20 percent as of June 25, 2015, for limitation of extension of the right knee. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1970 to February 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board remanded the right knee claim in September 2015 and October 2016.

In December 2011 and August 2016 rating decisions, the Agency of Original Jurisdiction (AOJ) granted a separate 10 percent evaluation for right knee instability effective July 20, 2011, and a separate 20 percent evaluation for right knee limitation of extension effective June 25, 2015.  As the AOJ did not assign the maximum separate disability ratings possible for the entire period on appeal, the appeal for higher right knee evaluations remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized above.

As the Veteran is challenging the disability ratings assigned for his right knee, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board has jurisdiction over the TDIU claim as a part of his increased rating claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Subsequent to the most recent supplemental statement of the case (SSOC) in April 2017, a May 2017 VA examination for the knees has been associated with the claims file.  VA sent the Veteran and his representative a letter in September 2017 inquiring whether they wish to waive AOJ review of this new evidence.  The Veteran responded in October 2017 that he wanted his claim remanded to the AOJ for initial consideration.  In these circumstances, the law requires that the Board return the appeal to the AOJ for initial consideration of the new evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 U.S.C. § 7104 (West 2014); 38 C.F.R. § 20.1304(c) (2017).

Additionally, the Veteran's TDIU claim is based in part on the functional effects of his service-connected right knee disability.  As such, the readjudication and possible further development of the right knee claim may affect the resolution of the TDIU claim.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The AOJ must readjudicate the increased rating claims before readjudicating the TDIU claim. 

Finally, the Board notes that the Veteran submitted an October 2017 treatment record along with his response to the AOJ waiver letter.  This treatment record suggests that the Veteran is imminently undergoing a right total knee replacement (TKR).  On remand, the AOJ should consider whether a new VA examination is warranted in light of this information.

Accordingly, the case is REMANDED for the following actions:

1.  Review the all evidence in the Veteran's electronic claims file that has not been addressed in the April 2017 SSOC and complete any additional development deemed necessary.  Specifically consider whether any additional development is necessary to determine the current state of the Veteran's right knee disability, to include whether he has undergone a right TKR.

2.  After completing the above action, the Veteran's right knee claims should be readjudicated.  Thereafter, his TDIU claim should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




